Citation Nr: 0300505	
Decision Date: 01/09/03    Archive Date: 01/28/03	

DOCKET NO.  99-08 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by urinary tract infections (UTI's).

2.  Entitlement to a rating in excess of 10 percent for 
chronic de Quervain's tenosynovitis of the right wrist, 
post-operative release, with atypical carpal tunnel 
syndrome versus reflex sympathetic dystrophy.

3.  Entitlement to a rating in excess of 10 percent for 
atypical carpal tunnel syndrome versus reflex sympathetic 
dystrophy in the left wrist.

4.  Entitlement to a rating in excess of 10 percent for 
the residuals of a right shoulder strain, effective from 
December 20, 1997, through September 30, 2002.

5.  Entitlement to a compensable rating for the residuals 
of a right shoulder strain, effective October 1, 2002.

6.  Entitlement to a compensable rating for irritable 
bowel syndrome (IBS).

(The issue of entitlement to a compensable rating for 
bronchitis will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1992 to December 1997.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Columbia, South Carolina.  During the course of 
her appeal, the veteran moved to the jurisdiction of the 
VA Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas.

In its April 1998 decision, the RO granted the veteran's 
claim of entitlement to service connection for the 
residuals of a right shoulder strain and assigned a 
10 percent disability evaluation, effective December 20, 
1997.  The veteran disagreed with that rating, and the 
associated issue became part of the current appeal.  

In July 2002, during the course of the appeal, the M&ROC 
reduced the veteran's evaluation for her service-connected 
residuals of a right shoulder strain from 10 percent to 
noncompensable.  The effective date of that decrease was 
October 1, 2002.

In light of the foregoing, the Board notes that there are 
two issues with respect to the veteran's right shoulder:

(1)  Entitlement to an increased rating 
for the residuals of a right shoulder 
strain, evaluated as 10 percent 
disabling, effective December 20, 1997.

(2)  Entitlement to an increased rating 
for the residuals of right shoulder 
strain, evaluated as noncompensable, 
effective October 1, 2002.  

Both issues will be considered below.  The Board notes 
that the veteran has not expressed any disagreement with 
the reduction in rating, to include the propriety of doing 
so, and the Board cannot consider whether the reduction 
is, in fact, warranted.

The Board is undertaking additional development on the 
issue of entitlement to a compensable rating for 
bronchitis, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903.  After providing the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.



FINDINGS OF FACT

1.  The presence of a urinary tract disability has not 
been established.

2.  The veteran's service-connected right wrist disorder 
is manifested by subjective complaints such as pain, 
weakness, numbness, tingling, and a sensation of coldness, 
with objective evidence of mild nerve impairment and no 
functional loss, resulting in no more than mild 
impairment.

3.  The veteran's service-connected left wrist disorder is 
manifested by subjective complaints such as pain, 
weakness, numbness, tingling, and a sensation of coldness, 
without any objective evidence of abnormalities or 
functional loss, resulting in no more than mild 
impairment. 

4.  From December 20, 1997, through September 30, 2002, 
the veteran's service-connected right shoulder disorder 
was manifested primarily by complaints of pain and 
popping.

5.  Since October 1, 2002, the veteran's service-connected 
right shoulder disorder has been manifested by subjective 
complaints only.

6.  The veteran's service-connected IBS is manifested 
primarily by occasional attacks of cramping and diarrhea 
for which she takes medication, resulting in no more than 
mild impairment.


CONCLUSIONS OF LAW

1.  The claimed disability manifested by urinary tract 
infections (UTI's) was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.159 (2002).

2.  The criteria for a rating in excess of 10 percent for 
chronic de Quervain's tenosynovitis of the right wrist, 
post-operative release, with atypical carpal tunnel 
syndrome versus reflex sympathetic dystrophy have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.69, 
4.71a, DC 5024, 4.104, DC 7117 (revised effective July 12, 
1998 (62 FR 65207 (December 11, 1997)), 4.124a, DC 8615 
(2002).

3.  The criteria for a rating in excess of 10 percent for 
atypical carpal tunnel syndrome versus reflex sympathetic 
dystrophy in the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.104, 
DC 7117 (revised effective July 12, 1998 (62 FR 65207 
(December 11, 1997)), 4.124a, DC 8615 (2002).

4.  The criteria of a rating in excess of 10 percent for 
the residuals of a right shoulder strain, effective from 
December 20, 1997, through September 30, 2002, have not 
been met.  38 U.S.C.A. §§  1155, 5102, 5103, 5103A (West 
1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.69, 4.71a, DC 5203 (2002).  

5.  The criteria for a compensable rating from October 1, 
2002, through the present, for the residuals of a right 
shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.69, 4.71a, 
DC 5203 (2002).  

6.  The criteria for a compensable rating for irritable 
bowel syndrome (IBS) have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.114, DC 7319 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. 
§§ 5102, 5103, 5103A.  That law also eliminated the 
concept of a well- grounded claim and superseded the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that the VA cannot assist in the development of a 
claim that is not well grounded.  38 U.S.C.A. § 5107.  

After reviewing the record, the Board finds that the RO 
and M&ROC have met their duties to inform and assist the 
veteran with respect to these claims.  By virtue of 
information sent to the veteran in the Statement of the 
Case; the Supplemental Statement of the Case; and a notice 
of the enactment of the VCAA sent from the M&ROC to the 
veteran in August 2001, the veteran and her representative 
were notified of evidence necessary to substantiate these 
claims.  The August 2001 letter informed the veteran of 
what evidence and information VA would obtain for her, 
with specific references to such materials as government 
reports and medical records.  The M&ROC also explained 
what information and/or evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response, the veteran responded that all her 
treatment had been through VA, and, as discussed below, 
those records were obtained.

The RO and M&ROC have made a number of requests for 
relevant evidence identified by the veteran (e.g., January 
1998 request for the veteran's service medical records; a 
June 1999 request for records from the VA Medical Center 
(MC) in Charleston, South Carolina; and e-mails, dated in 
July 2001, requesting the veteran's VA vocational 
rehabilitation and education folder); and, in fact, it 
appears that all evidence so identified has been obtained 
and associated with the claims folder.  Such evidence 
includes the veteran's service medical records; a copy of 
her VA vocational rehabilitation and education folder; a 
record from military medical facility, reflecting 
treatment in January 1998; VA medical records reflecting 
treatment from January 1998 to May 2001; and a report from 
E. B. T., M.D., dated in July 1999.  In this regard, it 
should be noted that the veteran has not identified any 
outstanding evidence (which has not been sought by the VA) 
which could be used to support any of the issues on 
appeal.  

In order to determine the nature and etiology of the 
veteran's claimed disability, manifested by UTI's, and the 
extent of her various service-connected disabilities, she 
has been examined by the VA on a number of occasions (e.g. 
a general medical examination in January 1998; an 
orthopedic examination in February 1998; vascular; 
genitourinary, gastrointestinal, orthopedic, and 
neurologic examinations in August 1999).  The reports of 
those examinations have been associated with the claims 
folder, and sufficient medical evidence is of record to 
decide these claims.

Where the evidence of record does not reflect the current 
state of the claimant's disability, a VA examination must 
be conducted.  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a 
disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that 
there has been a material change in a disability, or if 
the current rating may be incorrect.  Id.  There is no 
objective evidence indicating that there has been a 
material change in the severity of any of the veteran's 
service-connected conditions since VA last examined her.  
There are no records suggesting an increase in disability 
has occurred as compared to the last VA examination 
findings.  The Board concludes there is sufficient 
evidence to rate the service-connected conditions fairly.  
See also VAOPGCPREC 11-95 (the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

Finally, the Board notes that the veteran has been 
informed of her right to have a hearing in association 
with her appeal (VA Form 9, received in March 1999); 
however, to date, she has declined to exercise that right.  
Accordingly, there is no need for further development of 
the evidence in order to meet the requirements of the 
VCAA.  

II.  Service Connection, UTI's

(a.)  The Facts

Preservice medical records dated in February 1992, show 
that the veteran had a one-week history of bladder pain, 
and frequency of urination.  The impression was UTI.

During her August 1992 service entrance examination, the 
veteran responded in the negative when asked if she then 
had, or had ever had, frequent or painful urination; a 
kidney stone or blood in the urine; or sugar or albumen in 
the urine.  A clinical evaluation revealed that her 
genitourinary system was normal.  A urinalysis was 
negative for any albumen or sugar.   

During a Medical Surveillance/Certification examination in 
October 1993, the veteran responded in the affirmative, 
when asked if she then had, or had ever had, kidney 
disease (frequent bladder infections; bladder habit 
change; blood in the urine).  

In August 1995, the veteran complained of a possible 
bladder infection since earlier that morning.  She 
reported frequent, painful urination, and a history of 
UTI's.  Following an examination, the assessment was 
possible UTI.  

During her service separation examination in October 1997, 
the veteran responded in the negative when asked if she 
then had, or had ever had, frequent or painful urination; 
a kidney stone, or blood in the urine; or sugar or albumen 
in the urine.  A clinical evaluation of her genitourinary 
system was reportedly normal, and a urinalysis 
demonstrated a specific gravity of 1.010.  The urinalysis 
was negative for albumen or sugar. 

During a VA general medical examination in January 1998, 
it was noted that the veteran had a history of UTI's but 
none recently.

During an August 1999 VA genitourinary examination, the 
veteran stated that she had a history of frequent UTI's 
but none in the previous six months.  She stated that 
prior to that she would have 2 or 3 attacks per year.  
Laboratory tests, consisting of a urinalysis, blood urea 
nitrogen, and creatinine, were negative or within normal 
limits.  The diagnosis was recurrent UTI, none at this 
examination.  

(b.)  Analysis

The veteran seeks entitlement to service connection for 
disability manifested by UTI's.  

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

In determining whether service connection is warranted for 
a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between 
the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except for defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or when clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111 (West 
1991). 

The RO denied the veteran's claim of entitlement to 
service connection for disability, manifested by UTI's, as 
not being well grounded.  As noted above, however, the 
VCAA has eliminated the concept of a well-grounded claim, 
and therefore, that concept will not be considered here.  

A review of the evidence discloses that in February 1992, 
prior to service, the veteran was treated for a UTI.  That 
infection, however, had reportedly resolved by the time of 
her service entrance examination eight months later.  
Accordingly, with respect to the claimed disability, 
manifested by UTI's, she was presumed to have been in 
sound condition at the time she entered service.

In service, the veteran reported that she had a history of 
UTI's four times a year.  Although she was treated for a 
possible UTI on one occasion in service, there was no 
competent evidence of chronic UTI's during service.  
Indeed, during her service separation examination, her 
genitourinary system was found to be normal. 

During VA examinations in January 1998 and in August 1999, 
the veteran again reported a history of UTI's.  Despite 
those reports, there was no evidence of active infection 
or associated pathology during either examination.  
Indeed, the only evidence that the veteran has disability, 
manifested by UTI's, comes from the veteran.  As a lay 
person, however, she is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
etiology of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Although she is competent to report 
symptoms, she cannot diagnose those symptoms as being 
representative of a medical disorder, such as a UTI.  
Accordingly, her contentions, without more, are not 
sufficient to support a grant of service connection for a 
claimed disability, manifested by UTI's.  

Absent competent evidence of a chronic disability, 
manifested by UTI's, in or after service, service 
connection for such disability is not warranted.  

III.  The Increased Ratings

The veteran seeks increased ratings for her service-
connected disabilities:  chronic de Quervain's 
tenosynovitis of the right wrist, post-operative release, 
with atypical carpal tunnel syndrome versus reflex 
sympathetic dystrophy; the residuals of a right shoulder 
strain; atypical carpal tunnel syndrome versus reflex 
sympathetic dystrophy in the left wrist; and IBS.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the Diagnostic Codes (DC's) of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 
C.F.R. Part 4 (2002).  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity (in civilian occupations) 
resulting from service-connected disability.  38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  

The RO's April 1998 decision on appeal, which granted 
entitlement to service connection for the veteran's right 
wrist disability, evaluated as 10 percent disabling; left 
wrist disability, evaluated as 10 percent disabling; right 
shoulder disability, evaluated as 10 percent disabling; 
and IBS, evaluated as noncompensable, were initial rating 
awards.  As held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and 
regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found. Fenderson v. West, 12 Vet. App. 119 (1999). 

A. The Wrists

i. The Facts

The service medical records show that in February 1997, 
the veteran underwent surgical release of the first dorsal 
compartment of the right wrist, due to de Quervain's 
tenosynovitis.  During her service separation in 
October 1997, it was noted that she had scars on her right 
wrist.

During the January 1998 VA general medical examination, 
the veteran reported that in service, she had developed 
pain involving her right hand and fingers, initially, and 
that now, the left hand was affected as well.  The veteran 
noted that the pain could occur when she was exposed to 
cold weather, or when she was holding a cold object for 
some time.  She also reported that it could occur when she 
was just sitting and resting.  No particular activity 
seemed to make it worse, or affect it in any significant 
way, more than any other situation or activity.  On 
examination, the veteran's motor and sensory responses 
were 5/5, as were her reflexes, in the upper and lower 
extremities.  Coordination was demonstrated.  The 
examination revealed that her fingers were cold to the 
touch, and that there was tenderness to palpation of the 
wrist, greater on the right than the left.  The examiner 
could ascertain capillary refill, noting that the 
veteran's fingernails were patent.  The assessment was 
claudication, which the examiner stated seemed more 
vascular in origin, than associated with carpal tunnel.  
The examiner requested an electromyogram of the 
extremities and noted that the veteran had had a normal 
study in January 1997.

In February 1998, the veteran underwent a VA orthopedic 
examination.  She reported a history of bilateral wrist 
problems dating to the mid-1990's.  She complained of 
continued pain along the dorsal and volar surfaces of the 
wrists and forearm.  She also reported weakness and noted 
that the pain and weakness occurred daily.  Previous 
studies of the wrists, including bone scans, an 
electromyogram, and MRI had been normal.  On examination, 
the veteran demonstrated a full range of motion about the 
wrists with extension to approximately 80 degrees, and 
flexion to approximately 65 degrees, bilaterally.  She had 
diffuse pain across her extensor tendons, and when 
stressing her extensor tendons.  She demonstrated a full 
range of motion across her metacarpophalangeal joint, 
proximal interphalangeal joint, and distal interphalangeal 
joints.  She was completely intact neurovascularly to 
light touch, and had normal capillary refill and pulses.  
Her motor strength was 5/5 across both hands.  X-rays of 
both hands and thumbs were reportedly normal and showed no 
evidence of pathology.  The examiner concluded that the 
pain along the veteran's wrists and forearms were of 
unknown origin.  He did not believe that the pain was 
secondary to dakar veins tenosynovitis or carpal tunnel 
syndrome.  He stated that it could be secondary to reflex 
sympathetic dystrophy, but that he was unsure of the 
diagnosis and that the veteran would need ganglion blocks 
for a complete diagnosis.  He noted that the veteran's 
pain did not follow a true neurologic pattern and was not 
coming from impingement of her nerves in her neck, 
shoulder, or arm.  He noted also that it was not 
consistent with a compression of her nerves, peripherally.  
A neurologic consultation was requested. 

VA outpatient records, dated from January 1998 to 
July 1999, reflect treatment for wrist disability.  In 
May 1998, the veteran stated that she had been having 
wrist pain for some time, and did not feel that her 
problem was being addressed.  An appointment with the 
vascular surgery service was scheduled.  

In October 1998, the veteran was treated by the VA primary 
care service for complaints of right hand and wrist pain.  
She reported numbness and tingling with changes of color 
to her hands from white to red, and noted that at one 
time, she was diagnosed with Raynaud's syndrome.  She 
noted that the vascular surgeon who had last evaluated 
her, said she did not have Raynaud's.  She had also 
reportedly been diagnosed with reflex sympathetic 
dystrophy, a diagnosis which had also been reversed by 
another physician.  Another time, she had reportedly been 
diagnosed with carpal tunnel syndrome.  The relevant 
assessment was right arm pain.  

During treatment by the VA primary care team in 
January 1999, it was noted that the veteran's Raynaud's 
syndrome was stable.

In February 1999, the veteran was treated by the VA 
primary care team after sustaining a right wrist injury at 
work.  Several heavily loaded shelves had fallen on the 
wrist, and at the time of the examination, the veteran was 
wearing a wrist splint.  The pulses and sensation were two 
plus, and X-rays were negative for a fracture.  The 
assessment was contusion. 

In March 1999, the veteran was treated by the VA 
orthopedic service for a history of right hand and wrist 
pain since 1996.  It was noted that she had a variety of 
diagnoses, and it was recommended that she see an upper 
extremity specialist.  

In August 1999, the veteran underwent a VA vascular 
examination.  She reported a history of Raynaud's disease.  
She stated that when the weather got cold, her hands would 
become cold and painful and her fingertips would turn 
blue.  No records were available to the examiner to 
review.  On examination, there was no discoloration, and 
the pulses were normal.  There was no swelling or 
deformity, and it was noted that the examination was 
negative.  The relevant diagnosis was more than likely 
Raynaud's disease from history.  Subsequent 
electromyography showed evidence of a mild right carpal 
tunnel syndrome.  Left median motor and sensory studies 
were at the upper limits of normal, but not diagnostic of 
a left carpal tunnel syndrome at that time.  The study was 
reportedly incomplete, as the veteran did not return for 
the needle portion of the test.  

During a VA neurologic examination in August 1999, the 
veteran reported that she had tenosynovitis in the right 
wrist, which had started in 1996.  She noted that she had 
undergone surgery in 1997 for relief of pressure on the 
nerves.  She stated that she still had occasional pain 
which was not severe.  The relevant diagnosis was 
tenosynovitis of the right wrist with subsequent surgery 
with considerable relief, still mildly symptomatic.  The 
examiner noted that he was waiting for an electromyogram 
and X-ray reports.  The electromyogram subsequently showed 
mild right carpal tunnel syndrome with a negative left 
wrist.  It was noted that the veteran did not return to 
complete the examination.  X-rays of the veteran's wrists 
were negative, bilaterally.  In August 1998, the veteran 
underwent a VA functional assessment for rehabilitation 
planning and eligibility determinations.  She stated that 
she had weak wrists and that such disability limited her 
future employment.  She stated that, for instance, she 
could not be engaged in the computer field, because she 
could not perform key-stroking or typing.  She also stated 
that she could not work in the nursing field, because 
there would be too much lifting required.

On a counseling record, dated in November 1998, the 
veteran was felt to have functional limitations and that 
she should avoid prolonged or continuous work, as well as 
repetitive motions, such as twisting, turning, lifting, 
carrying, awkward motions, and typing.  It was noted that 
the veteran's service-connected disabilities had not 
caused any substantial periods of unemployment or unstable 
work history.  

In July 1999, E. B. T., M.D., a specialist in hand and 
upper extremity microsurgery, reported that the veteran 
had a release for de Quervain's stenosing tenosynovitis 
back in 1997 and that by history and examination, she had 
increased sympathetic tone consistent with mild Raynaud's.  
She also had some possible scarring around the superficial 
radial nerve branches where she had had her de Quervain's 
done.  He stated, however, that overall, the veteran 
utilized her hands quite well.  Dr. T. also stated that it 
appeared there was nothing structurally wrong with her arm 
and that she would be able to perform duties that might be 
asked of her in the military.  

In a December 1999 VA counseling record, it was noted that 
the veteran had received new medical evidence which 
indicated that she could perform the necessary keyboarding 
involved in the field of computer information systems.  It 
was also noted, however, that she would need to be aware 
of and utilize ergonomic assistance when performing 
prolonged keyboarding.    

In October 1999, the examiner who performed the veteran's 
August 1999 VA examination reviewed the report of the 
electromyography done at that time.  He noted that it 
showed evidence of mild right carpal tunnel syndrome and 
advised the veteran to wear a supportive brace or use an 
ergonomic keyboard during prolonged typing.  Other than 
that, he reportedly saw no limitation.  

In May 2001, the veteran completed a Bachelor of Science 
degree in computer information systems.  It was believed 
that she had overcome the limiting effects of her 
disabilities through that training.  

ii.  Analysis

The veteran seeks a rating in excess of 10 percent for her 
service-connected chronic de Quervain's tenosynovitis of 
the right wrist, post-operative release, with atypical 
carpal tunnel syndrome versus reflex sympathetic 
dystrophy.  

Tenosynovitis is rated in accordance with the provisions 
of 38 C.F.R. § 4.71a, DC 5024.  That code states that 
tenosynovitis will be rated based on limitation of motion 
of the affected part (i.e. the right wrist) as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level 
of impairment.  38 C.F.R. § 4.69.  In this case, the 
veteran is right handed.

Limitation of motion of the wrist is rated under 38 C.F.R. 
§ 4.71a, DC 5215.  A 10 percent rating is warranted for 
limitation of motion of the wrist (major or minor), such 
that dorsiflexion is less than 15 degrees or palmar 
flexion is limited in line with the forearm.  That is the 
highest schedular disability rating available under that 
DC.  Higher ratings are available under 38 C.F.R. § 4.71a, 
DC 5214; however, that DC requires the presence of 
ankylosis, a manifestation not present in the veteran's 
case.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)).  The veteran is 
clearly able to move both wrists, and they are not, 
therefore, ankylosed.

The RO also rated the veteran's service-connected right 
wrist disability under 38 C.F.R. § 4.124a, DC 8615, the DC 
applicable to paralysis of the median nerve.  For diseases 
of the peripheral nerves, disability ratings are based on 
whether there is complete or incomplete paralysis of the 
particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  See 
38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  
Complete paralysis of the median nerve produces 
inclination of the hand to the ulnar side with the index 
and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape 
hand); incomplete and defective pronation of the hand with 
the absence of flexion of the index finger, feeble flexion 
of the middle finger, inability to make a fist, and index 
and middle fingers that remain extended; inability to flex 
the distal phalanx of the thumb with defective opposition 
and abduction of the thumb at right angles to the palm; 
weakened flexion of the wrist; and pain with trophic 
disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the 
site and character of the injury, the relative impairment 
of motor function, trophic changes, or sensory 
disturbances.  See 38 C.F.R. § 4.120.  Under Diagnostic 
Code 8515, a 30 percent disability rating is warranted for 
the major upper extremity for moderate incomplete 
paralysis of the median nerve.  A 50 percent disability 
rating is warranted for the major upper extremity for 
severe incomplete paralysis of the median nerve, and a 70 
percent disability rating is warranted for the major upper 
extremity for complete paralysis of the median nerve.

Diagnostic Code 8615, under which the veteran is 
evaluated, applies to neuritis of the median nerve.  
Neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, and is rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
severe, incomplete, paralysis.  38 C.F.R. § 4.123.

In this regard, it should be noted that carpal tunnel 
syndrome is a complex of symptoms resulting from 
compression of the median nerve in the carpal tunnel, with 
pain and burning or tingling paresthesia in the fingers 
and hand, sometimes extending to the elbow.  Wilson v. 
Brown, 7 Vet. App. 542, 544 (1995).  

Also potentially applicable in rating the veteran's 
service-connected right wrist disability is 38 C.F.R. 
§ 4.104, DC 7117, the DC used to rate Raynaud's disease.  
"Raynaud's disease is a vascular disorder marked by 
recurrent spasm of the capillaries and especially those of 
the fingers and toes upon exposure to cold, characterized 
by pallor, cyanosis and redness in succession, usually 
accompanied by pain, and in severe cases progressing to 
local gangrene.  The terms 'Raynaud's phenomenon' or 
'Raynaud's syndrome' are used to describe the symptoms 
associated with Raynaud's disease."  Watson v. Brown, 4 
Vet. App. 309, 310 (1993).  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating diseases of the arteries and 
veins, including Raynaud's disease, were revised, 
effective January 12, 1998.  62 FR 65207 (December 11, 
1997) (The rating criteria for Raynaud's disease, however, 
remained codified at 38 C.F.R. § 4.104, DC 7117).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims (hereinafter, 
Court)) held that when the law or regulations change after 
a claim has been filed, but before the appeal process has 
been concluded, the version more favorable to the 
appellant would apply unless Congress provided otherwise 
or permitted the Secretary of the VA to do otherwise and 
the Secretary did so.  However, when revised regulations 
expressly stated an effective date and did not include any 
provision for retroactive applicability, application of 
the revised regulations prior to the stated effective date 
was precluded, notwithstanding Karnas.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997)

The regulation in effective prior to January 1998 provided 
a 20 percent evaluation for Raynaud's disease with 
occasional attacks of blanching or flushing.  A 40 percent 
evaluation required frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis.  38 C.F.R. 
§ 4.104, DC 7117 (1997).

Under the revised criteria effective January 12, 1998, a 
10 percent evaluation is provided for Raynaud's syndrome 
when there are characteristic attacks occurring one to 
three times a week.  A 20 percent evaluation is provided 
when characteristic attacks occurring four to six times a 
week.  38 C.F.R. § 4.104, DC 7117 (2002). 

Characteristic attacks consist of sequential color changes 
of the digits of one or more extremities lasting minutes 
to hours, sometimes with pain and paresthesia and 
precipitated by exposure to cold or by emotional upsets.  
Further, these evaluations are for the disease as a whole, 
regardless of the number of extremities involved or 
whether the nose and ears are involved.  See Note 
following 38 C.F.R. § 4.104, DC 7117 (2002). 

The Court has considered the question of functional loss 
as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  The Court also held that 38 
C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the 
Court stated that there must be a full description of the 
effects of the disability on the veteran's ordinary 
activity.  38 C.F.R. § 4.10. 

A review of the evidence discloses that the veteran's 
service-connected bilateral wrist disability is somewhat 
greater on the right, but is generally manifested by 
subjective complaints of pain, weakness, numbness, and 
tingling.  The veteran also complains of a sensation of 
coldness; however, there is no evidence of any associated 
attacks of blanching or flushing.  Although an 
electromyogram was compatible with right carpal tunnel 
syndrome, that disability was reportedly mild in nature, 
and there was no objective evidence of nerve impairment 
with regards to the left wrist. 

In fact, despite the veteran's repeated complaints, there 
has been little, if any, objective evidence of impairment.  
Motor strength and sensory responses have been full and 
equal bilaterally.  Range of motion of full for both 
wrists.  The functional limitations noted in the 1998 
counseling report, as discussed above, were apparently 
based on the veteran's report, because the medical 
evidence does clearly not show such limitations.  Indeed, 
the evaluation by a hand specialist indicated that the 
veteran was able to utilize her hands quite well.  Other 
than wearing a supportive brace with prolonged typing or 
using an ergonomic keyboard, the veteran is capable of 
performing physical tasks involving use of her wrists.

Moreover, there is no evidence that disability in either 
wrist has caused any substantial periods of unemployment 
or otherwise resulted in an unstable work history.  In 
fact, during the pendency of the appeal, the veteran was 
able to obtain a BS degree in computer communications 
through the VA Education and Vocational Rehabilitation 
service.  Such a course of training required her to 
perform a substantial amount of repetitive hand motions, 
and she was advised to wear a wrist brace and use an 
ergonomic keyboard.  Prior to graduation, the veteran 
obtained a job, and her VA counselor stated that through 
the veteran's training, the veteran had been able to 
overcome the limiting effects of her disabilities.  

Therefore, there is no reasonable basis to conclude that 
the veteran's disability in either wrist is productive of 
any more than mild impairment.  There is no limitation of 
motion or function.  Accordingly, under all diagnostic 
codes potentially pertinent to her disabilities, including 
both the old and new regulations for Raynaud's disease, 
there is no basis for a rating in excess of 10 percent in 
either wrist.

B.  The Right Shoulder

i. The Facts

The report of the veteran's October 1997 service 
separation examination is negative for any complaints or 
clinical findings of right shoulder disability.

During a February 1998 VA orthopedic examination, the 
veteran reported that she had injured her right shoulder 
while lifting materials in service in 1993.  At that time, 
she experienced a popping sensation and diffuse soreness 
over the shoulder.  She had reportedly had no physical 
therapy or injections.  At the time of the examination, 
she stated that she experienced a popping sensation and 
soreness in her shoulder approximately 2 to 3 times a 
week.  She reportedly had no history of dislocations.  On 
examination, she elevated her shoulder to 180 degrees and 
adducted the shoulder to 90 degrees.  Internal rotation 
was accomplished to T11, and external rotation was 
accomplished to 85 degrees.  She had two-plus instability 
on the right side, which was equal to that on her left 
side.  She was able to move her humerus and her glenoid 
rim equally, bilaterally, and unable to fully dislocate.  
Her instability was mostly posterior, bilaterally.  She 
had no symptoms on her left side.  Her axillary nerve was 
completely intact, and she had normal sensation along the 
axillary nerve.  X-rays of her right shoulder showed 
normal alignment with no evidence of degenerative joint 
disease or other bony pathology.  The examiner concluded 
that the veteran had right shoulder pain and diffuse 
tendonitis.  It was noted that the bilateral instability 
of her shoulders was congenital in nature and not likely 
the cause of her pain.  The examiner felt that the cause 
of her pain was secondary to bursitis, and that it could 
be treated conservatively with range of motion and 
strengthening.  The examiner noted that the veteran 
presented a good range of motion and determined that her 
disability from her shoulder was mild in degree.  He also 
stated that she had relatively good strength, and that her 
biggest complaint was popping which was likely from the 
soft tissue bursitis.  

During a VA orthopedic examination in August 1999, the 
veteran reported the history of pain and popping in her 
right shoulder since 1993.  She stated that she was given 
no treatment and that she had no symptoms at the time of 
the examination.  On examination, she had a full range of 
right shoulder motion, including internal rotation from 0 
to 90 degrees, abduction from 0 to 180 degrees; and 
flexion from 0 to 180 degrees.  She could raise her arms 
above her head without any difficulty and could extend 
them backward 45 degrees.  She could cross her arms over 
her chest normally.  X-rays of the right shoulder were 
negative.  The diagnosis was right shoulder, no pathology 
found.  

i.  Analysis

The veteran seeks increased ratings for her right shoulder 
disability for two separate periods of time, i.e., a 
rating in excess of 10 percent, for the period from 
December 20, 1997, through September 30, 2002, and a 
compensable rating for the period since October 1, 2002.

The RO rated the veteran's residuals of right shoulder 
strain as impairment of the clavicle or scapula.  38 
C.F.R. § 4.71a, DC 5203.  Under that code, a 10 percent 
rating is warranted for nonunion of the clavicle or 
scapula without loose movement or for malunion of the 
clavicle or scapula.  A 20 percent rating is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement.  In other cases, 
impairment of the clavicle or scapula will be rated on 
impairment of function of the contiguous joint, in this 
case, the shoulder. 

Limitation of motion of the arm is rated under 38 C.F.R. 
§ 4.71a, DC 5201.  The regulations define normal range of 
arm motion as forward elevation (flexion) and abduction to 
180 degrees and external and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  A 20 percent rating 
is warranted when motion of the major arm is limited to 
shoulder level (i.e., 90 degrees with flexion or abduction 
or 0 degrees with rotation).  A 30 percent rating is 
warranted when such motion is limited to midway between 
the side and shoulder level (i.e., 45 degrees).  

A review of the evidence discloses that the veteran's 
right shoulder disability is primarily manifested by 
complaints of pain and popping.  Indeed, she has had no 
treatment for her right shoulder disability since service.  
Although the February 1998 VA orthopedic examination 
revealed evidence of 2+ instability, primarily 
posteriorly, there was no evidence that such instability 
was the result of her service-connected disability.  In 
fact, the VA examiner stated that the instability is 
congenital in nature.  Indeed, such instability affected 
the nonservice-connected left shoulder as well.  Moreover, 
the examiner noted that the veteran had no history of 
dislocations.  There was also no evidence of any 
limitation of motion, crepitus, weakness, incoordination, 
atrophy, discoloration, heat, or swelling, and the 
examiner concluded that the veteran's right shoulder 
disability was mild in degree.  The August 1999 VA 
examination was negative for any objective pathology 
related to the right shoulder.   

Without objective evidence such as malunion, nonunion, 
limitation of motion, or limitation of function, there is 
no basis for a rating in excess of 10 percent prior to 
October 1, 2002, and there is certainly no basis for a 
compensable rating since that time.  



C.  IBS

i.  The Facts

During a VA general medical examination in January 1998, 
it was noted that the veteran had a history of IBS.  On 
examination, she was reportedly well-developed and well-
nourished.  Her abdomen was soft and nontender, and her 
bowel sounds were normoactive.  It was noted that she had 
reactions to a high protein diet, i.e., meat, where she 
had an irritable bowel and an inability to control her 
bowels.  She was given medication with little relief.  
Reportedly, she still suffered from that disease. 

VA outpatient records, dated in October 1998, show that 
the veteran took medication for stomach pain.  The 
relevant assessment was irritable bowel.  

VA outpatient records, dated in January 1999, show that 
the veteran had had an increased appetite and had been 
gaining some weight.  She had reportedly started taking 
medication for irritable bowel again, and that her 
increase in symptoms had occurred since she started 
school.  The relevant diagnosis was irritable bowel, 
increased symptoms lately, stable with medication. 

VA outpatient treatment records, dated in June 1999, show 
that the veteran was treated for complaints of nausea and 
vomiting and thought she might be pregnant.  She had 
reportedly been treated with medication for a strep 
infection, and that she had had loose stools while taking 
the medication.  She had not complained of "current" 
abdominal pain.  Following the evaluation, the diagnosis 
was viral gastroenteritis.  

During an August 1999 VA gastrointestinal examination, the 
veteran gave a history of IBS which had started in 1993.  
She stated that she had severe cramping and diarrhea and 
noted that she was treated with medication, both over the 
counter and by prescription.  She stated that she had had 
a barium enema and that the diagnosis had been made from 
X-rays.  She also stated that she was considerably better, 
but that she still had occasional mild attacks of cramping 
and diarrhea.  On examination, no masses were palpated in 
the abdomen, and there were no areas of tenderness or 
rigidity.  She was reportedly under no treatment at that 
time, and the bowel sounds were normal.  A barium enema 
revealed no specific findings.  Following the VA 
examination, the diagnosis was no pathology found on this 
examination.  

X-rays of the abdomen, taken by the VA in August 1999, 
revealed increased stool in the colon, particularly in the 
rectum and rectosigmoid colon, suggesting possible 
impaction.  

ii.  Analysis

The veteran seeks a compensable evaluation for IBS 
manifested by severe cramping, severe pain in the left 
lower quadrant, and constant diarrhea.  She states that 
she has episodes of bowel disturbance as often as 2 to 3 
times weekly, as well as constipation and diarrhea on a 
regular basis.  

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) is rated in accordance with 38 C.F.R. § 4.114, DC 
7319.  A noncompensable rating is warranted for mild 
impairment manifested by disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 
percent rating is warranted for moderate impairment 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  

The veteran's contentions notwithstanding, the medical 
evidence shows rather infrequent episodes of 
gastrointestinal complaints, including IBS.  Although she 
takes medication from time to time for stomach pain, her 
abdomen has been generally soft and nontender, and her 
bowel sounds have been normal.  In fact, during her most 
recent VA examination, she stated that she was 
considerably better and had only occasional mild attacks 
of cramping and diarrhea.  Moreover, a barium enema 
revealed no specific findings.  Indeed, since service, 
none of the health care providers or examiners have 
reported any evidence that the veteran's service-connected 
IBS is productive of any more than mild impairment.  Such 
findings do not meet the criteria for a compensable 
evaluation under DC 7319.  Accordingly, an increased 
rating for IBS is denied.  

IV.  Additional Considerations

In arriving at the foregoing decisions, the Board notes 
that the veteran has effectively received staged ratings 
for her service-connected right shoulder disability.  The 
Board has considered the possibility of staged ratings 
with respect to her service-connected wrist disabilities 
and IBS; however, the manifestations of those disabilities 
have been generally consistent since service connection 
became effective for those disabilities on December 20, 
1997.  Accordingly, there is no basis to invoke the 
principle of staged ratings for any disability other than 
the right shoulder. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an extraschedular 
rating for the veteran's service-connected wrist 
disabilities; right shoulder disability, and/or IBS.  The 
RO also considered whether such a referral was warranted 
for any of these conditions.  However, the evidence does 
not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  Rather, 
the record shows that despite her service-connected 
disabilities, she has been able to complete a college 
education and find a job.  Moreover, she has not required 
frequent hospitalization for the treatment of any of those 
disorders.  In fact, the manifestations of her various 
service-connected disabilities are those contemplated by 
the regular schedular standards.  In other words, she does 
not have any symptoms outside of the rating criteria for 
which she is not being compensated.  It must be emphasized 
that the disability ratings are not job specific.  They 
represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military 
service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent evidence 
to the contrary, the Board finds no reason for further 
action under 38 C.F.R. § 3.321(b)(1). 



ORDER

Service connection for disability manifested by urinary 
tract infections (UTI's) is denied. 

A rating in excess of 10 percent for chronic de Quervain's 
tenosynovitis of the right wrist, post-operative release, 
with atypical carpal tunnel syndrome versus reflex 
sympathetic dystrophy, is denied.

A rating in excess of 10 percent for atypical carpal 
tunnel syndrome versus reflex sympathetic dystrophy in the 
left wrist is denied.

A rating in excess of 10 percent for the residuals of 
right shoulder strain from December 20, 1997, through 
September 30, 2002, is denied.









	(CONTINUED ON NEXT PAGE)



ORDER (Continued)

A compensable rating for the residuals of right shoulder 
strain from October 1, 2002, is denied.  

A compensable rating for irritable bowel syndrome (IBS) is 
denied.  



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

